Proceeding by a landlord to review a determination of the State Rent Administrator denying its protests to orders of the Local Rent Administrator decreasing, for its failure to paint, the maximum rent of three housing accommodations occupied respectively by the intervenors-respondents as tenants. The landlord appeals from so much of an order as denied the petition as to the intervenors-respondents Murphy and Fried. Order insofar as appeal is taken unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.